DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 10,284,844, hereafter Zhao) in view of Zhao et al (US 10,623-744.

As per claim 1, Zhao discloses an encoder, comprising:
5circuitry; and a memory connected to the circuitry, wherein, in operation, the circuitry: generates a plurality of predicted values of a pixel in a current picture to be encoded, using a plurality of reference pixels in the 10current picture, and enables or disables a process of determining a predicted value of the pixel on a block-by-block basis based on availability of at least one reference pixel among the plurality of reference pixels by filtering the plurality of predicted values based on a position of the pixel (column 15 lines 44 – column 16 lines 41).
However, Zhao does not explicitly teach regardless of a shape of a current block to be processed.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhao in view of Zhao-744.  The advantage is optimizing compression efficiency.
As per claim 2, Zhao discloses the encoder according to claim 1, wherein when at least one prediction mode among Planar intra prediction mode, DC intra prediction mode, and CCLM intra 20prediction mode is used to calculate the predicted values of the pixel in a current block to be processed in the current picture, the circuitry determines the availability of the at least one reference pixel which is located left of and above the current block, and determines whether the filtering is to be applied to the process of determining the 25predicted value (column 22 lines 60 – 62).
As per claim 3, Zhao discloses the encoder according to claim 2, wherein when a vertical intra prediction direction is used to 30calculate the predicted value of the pixel in the current block, the circuitry determines availability of a reference pixel which is located left of the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (column 15 lines 44 – column 16 lines 41).
As per claim 4, Zhao discloses t- 103 -he encoder according to claim 2, wherein when a horizontal intra prediction direction is used to calculate the predicted value of the pixel in the current block, the circuitry determines availability of a reference pixel which is located 5above the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (column 23 lines 14 - 30).
claim 5, Zhao discloses the encoder according to claim 1, 10wherein when a width of the current block is greater than a height of the current block, the circuitry determines availability of a reference pixel which is located above right of the current block, and determines whether a wide angle prediction direction is to be used (column 22 lines 44 - 59).
As per c15laim 6, Zhao discloses the encoder according to claim 1, wherein when a height of the current block is greater than a width of the current block, the circuitry determines availability of a reference pixel which is located bottom left of the current block, and 20determines whether a wide angle prediction direction is to be used (column 22 lines 44 - 59).
As per claim 7, Zhao discloses the encoder according to claim 1, wherein the circuitry determines, for intra prediction of the 25current block, the availability of the at least one reference pixel among the plurality of reference pixels, based on either a prediction mode for the current picture to which the at least one reference pixel belongs or a region in the current picture to which the at least one reference pixel belongs (column 15 lines 44 – column 16 lines 41).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 6 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 7 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487